Citation Nr: 1100249	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-06 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1. Entitlement to an effective date prior to May 30, 2002 for the 
grant of service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a pinched nerve of the 
left upper extremity, to include as secondary to service-
connected lumbar spine disability.

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for colon polyps.

5. Entitlement to service connection for gastritis and peptic 
ulcer disease, to include as secondary to service-connected PTSD.

6. Entitlement to service connection for gastroesophageal reflux 
disease (GERD) with hiatal hernia, to include as secondary to 
service-connected PTSD.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971, from January 1976 to August 1980, and from April 1981 to 
July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in March 2003 and July 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Veteran requested a hearing before a Decision Review Officer, 
sitting at the RO.  A hearing was scheduled for September 2008, 
and in August 2008, the Veteran withdrew his request for such a 
hearing.  As no further communication from the Veteran with 
regard to a hearing has been received, the Board considers his 
request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2010).

The Board notes that the Veteran withdrew appeals of denials of 
entitlement to total disability rating due to individual 
unemployability (TDIU rating) and entitlement to aid and 
attendance.  Additionally, the Veteran failed to timely perfect 
an appeal for an earlier effective date for the grant of service 
connection for a lumbar spine disability.  Therefore, the Board 
does not have jurisdiction over these issues at this time.
 
Finally, the Board observes that the Veteran's February 2005 
informal claim for benefits indicated that he was claiming 
service connection for a cervical spine disorder, secondary to 
his service-connected lumbar spine disability.  The only 
pertinent disorder adjudicated was a pinched nerve in the left 
upper extremity.  Service connection for an actual disorder of 
the cervical spine was not addressed in any rating decision.  
Therefore, the Board REFERS this claim to the RO for appropriate 
action. 

The issues of entitlement to service connection for a  
pinched nerve in the left upper extremity, gastritis, GERD 
with a hiatal hernia, and colon polyps are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran filed a claim of service connection for PTSD that 
was received by the RO on May 30, 2002; there is no earlier claim 
of service connection for PTSD.

2.  The medical evidence of record does not demonstrate a current 
diagnosis of hemorrhoids.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to May 30, 2002 for 
the grant of service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  Hemorrhoids were not incurred in or aggravated by service and 
were not caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with VCAA notification 
letters in June 2005 with regard to his service connection claim 
for PTSD and in February 2005, September 2006, and May 2007 with 
regard to his service connection claim for hemorrhoids.  Both 
letters were sent prior to the initial unfavorable AOJ decisions 
on these issues.  In March 2006, a letter was issued to 
specifically address disability ratings and effective dates, 
which were also included in the September 2006 and May 2007 
letters, albeit not directed at the effective date claim.

The Board observes that the pre-adjudicatory VCAA notices met the 
requirements of informing the Veteran of the type of evidence 
necessary to establish service connection, how VA would assist 
him in developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  With regard to the 
effective date claim, these claims are generally considered to be 
"downstream" issues from the original grant of benefits.  VA's 
General Counsel issued an advisory opinion holding that separate 
notice of VA's duty to assist the Veteran and of his concomitant 
responsibilities in the development of his claim involving such 
downstream issues is not required when the Veteran was provided 
adequate VCAA notice following receipt of the original claims. 
 See VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  See Goodwin 
v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 
Vet. App. 112, 119 (2007).  In this case, the Veteran has not 
alleged that he has suffered any prejudice as to the lack of pre-
adjudicatory notice as to disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); 
see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  
Nevertheless, the Board finds that no prejudice to the Veteran 
has resulted from the inadequate timing of the notice with 
respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As a matter of law, providing the Veteran with VCAA-
compliant notice prior to a readjudication "cures" any timing 
problem resulting from any deficiency in notice content or the 
lack of notice prior to an initial adjudication.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the 
case (SOC) and supplemental SOC (SSOC) constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See Mayfield, 
499 F.3d.  In the present case, the Veteran was provided with 
SSOCs after the letter addressing disability ratings and 
effective dates in March 2006.  Therefore, any prejudice that 
could have resulted was mitigated by subsequent readjudication of 
the effective date claim.
 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records and private medical records were reviewed by both the AOJ 
and the Board during adjudication of the claims.  The Veteran has 
not identified any additional, relevant treatment records the 
Board needs to obtain for an equitable adjudication of the 
claims.

The Board observes that the Veteran was not afforded a VA 
examination with regard to his service connection claim for 
hemorrhoids.  As discussed below, the record presents no evidence 
of hemorrhoids present currently or in service.  Without evidence 
that the claimed disorder existed during service or at this time, 
there is nothing for which an examiner can offer an etiological 
opinion.  Therefore, the Board determines that a VA examination 
is not necessary with respect to this claim.  

As for the effective date claim, a VA examination report dated 
after the Veteran filed his claim has no bearing on the 
appropriate effective date for the grant of service connection.  
Therefore, no discussion of the adequacy of the Veteran's VA 
psychiatric examinations is warranted.

In light of the above, the Board concludes that the evidence of 
record is sufficient to adjudicate the Veteran's claims without 
further development and additional efforts to assist or notify 
the Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

II. Effective Date

Under governing law, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection, shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year of separation from service; otherwise, 
the effective date shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).  When an award of service 
connection is granted based upon new and material evidence 
received after the final disallowance of the Veteran's initial 
claim and which does not encompass service department records, 
the effective date of such an award shall be the date of receipt 
of the Veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  This 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155.  

The Veteran first filed a claim for service connection for PTSD 
that was received by the RO on May 30, 2002.  There are no 
documents of record dated prior to this claim that could be 
construed as a claim for service connection for PTSD.  The 
document immediately preceding this application for benefits was 
received in September 1988 and is relevant to the Veteran's 
payment for dependents.  Prior to that are documents associated 
with adjudication of a claim for service connection for rib 
injuries, which was denied in December 1971.  No documents of 
record received before May 30, 2002, mention PTSD. 

In light of these facts, an effective date prior to May 30, 2002 
is not supported by the record.  As reflected by the above, the 
Veteran's first and only claim for service connection for PTSD 
was received as of that date.  The Board acknowledges the 
Veteran's arguments with regard to the onset of his symptoms; 
however, determination of the appropriate effective date for a 
grant of service connection is dependent solely on the filing of 
claims by the Veteran and adjudication of those claims by VA.  
The date of onset of the disability in question is immaterial to 
the effective date for the grant of service connection.  
Therefore, an effective date prior to May 30, 2002 for the grant 
of entitlement to service connection for PTSD is denied.   

III. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Board notes that neither the Veteran's service treatment 
records nor treatment records from the appeal period, that is, 
from February 14, 2005 onward reflect a diagnosis of hemorrhoids.  
Treatment records relevant to examination of the bowel 
specifically deny the presence of hemorrhoids.  Thus, the Board 
concludes that the Veteran does not have a current disability 
associated with hemorrhoids.  Where there is no disability, there 
can be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the 
Veteran has made no specific arguments with respect to his claim 
for service connection for hemorrhoids.  Therefore, the Board 
determines that the competent evidence is against the Veteran's 
claim for service connection for hemorrhoids, and the criteria 
for service connection have been met.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claim for service connection for 
hemorrhoids.  Therefore, his claim must be denied.




ORDER

An effective date prior to May 30, 2002 for the grant of service 
connection for PTSD is denied. 

Service connection for hemorrhoids is denied.


REMAND

The Board finds that a remand is necessary so that the Veteran 
may be afforded additional VA examinations to determine the 
nature and etiology of his various claimed conditions.  The Board 
notes that VA examinations were performed in May 2007 with 
respect to the Veteran's claimed GERD with hiatal hernia, 
gastritis with PUD, and colon polyps.  However, the Board finds 
that these examinations are inadequate.  

Specifically, the Board observes that the examiner stated that 
gastritis was not caused by PTSD, and also stated that PTSD was a 
minor contributing factor to his level of gastritis. In sum, the 
opinion is unclear as to whether PTSD caused temporary or 
permanent aggravation of gastritis.  Therefore, another VA 
opinion is necessary with respect to the Veteran's gastritis 
claim.  Additionally, the May 2007 VA examination report 
indicated that PTSD may cause increased adrenal output which can 
increase gastric acid secretion.  As gastric acid secretion is 
related to GERD, another VA examination must be scheduled for the 
claim of service connection for GERD with a hiatal hernia as 
well.  Finally, the Board notes that the Veteran's service 
connection claim for colon polyps is in part dependent on the 
outcome of his gastritis claim, as he has claimed the colon 
polyps to be secondary to the gastritis.  Similarly, the 
Veteran's claim for service connection for a pinched nerve of the 
left upper extremity is intertwined with the outcome of the 
referred claim for service connection for a cervical spine 
disorder.  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Consequently, the claims of 
entitlement to service connection for a pinched nerve and colon 
polyps must be remanded to the AOJ in accordance with Harris.

Finally, the record demonstrates that the Veteran receives 
treatment at VA facilities, and the most recent treatment record 
is dated in September 2009.  Therefore, while the appeal is in 
remand status, all records from the Northern Indiana VA system 
should be obtained that are dated from September 2009 onward.  
Additionally, the Veteran should be asked to identify and 
authorize release of any private treatment records not already of 
record with VA. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain VA treatment records from the 
Northern Indiana VA facility dated from 
September 2009 onward.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

2.	Request that the Veteran identify all 
relevant private treatment records not 
already of record with VA and to 
authorize release of those records to 
VA.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

3.	Adjudicate the Veteran's claim of 
entitlement to service connection for a 
cervical spine disorder.  

4.	Schedule the Veteran for a VA 
gastroenterological examination in order 
to ascertain the nature and etiology of 
his gastritis with PUD, GERD with hiatal 
hernia, and colon polyps.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran, the 
examiner should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's claimed gastritis, 
GERD, PUD, hiatal hernia and/or colon 
polyps were caused or permanently 
aggravated by PTSD, to include being 
aggravated or increased in severity 
by prescribed medications for 
treatment of PTSD? 

Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's claimed colon 
polyps were caused or permanently 
aggravated by gastritis? 

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted 
in forming the opinion.  

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since October 2009 supplemental 
statement of the case.  If any claim 
remains denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


